Citation Nr: 0427263
Decision Date: 10/01/04	Archive Date: 01/04/05

DOCKET NO. 02-08 879                        DATE OCT 01 2004

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision of the Seattle, Washington, Regional Office (RO) which denied service connection for PTSD. In January 2003, the veteran testified at a Travel Board hearing before the undersigned.

FINDING OF FACT

The veteran has major depression and chronic adjustment disorder with symptoms of PTSD which is related to service.

CONCLUSION OF LAW

Major depression and chronic adjustment disorder with symptoms of PTSD was incurred in active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of VCAA.
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To implement the provisions of the law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The amendments became effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) which became effective August 29, 2001. Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of this rule merely implement the VCAA and do not provide any

- 2



rights other than those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly, in general where the record demonstrates that the statutory mandates have been satisfied, the regulatory provisions likewise are satisfied. The Act and implementing regulations eliminate the concept of a well-grounded claim, redefine the obligations of VA with respect to the duty to assist, and supersede the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding that VA cannot assist in the development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her representative, if represented, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. Second, VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A. In the instant case, the claim of service connection is being granted. Thus, any deficiencies with regard to VCAA are harmless and non-prejudicial.

Background

The veteran maintains that she was assaulted and raped during service by a superior officer.

February 1997 VA outpatient records show that she reported having been sexually assaulted during service. The diagnosis was PTSD.

In March 2000, a letter was received from a VetCenter facility which indicated that the veteran had received treatment at that facility from July 1997 through June 1998. It was noted that the veteran had a history of extensive sexual harassment and sexual assault while on active duty. At the time, she had a young daughter and the perpetrator used the veteran's fear and need to take care of her daughter to coerce her silence. The therapist stated that the veteran had been treated for symptoms relating to her inservice trauma. Current diagnoses were PTSD, chronic,

- 3 



moderate, and major depressive disorder, recurring, both secondary to a sexual assault and extensive sexual harassment while on active duty.

In May 2000, a letter was received from another private medical provider. This provider indicated that the veteran was filing charges against her inservice perpetrator, who raped her in 1983. The current diagnosis was PTSD.

In June 2001, the veteran underwent psychiatric testing. She again reported the inservice sexual trauma. The diagnoses were history of PTSD, the majority of symptoms appearing to be in remission with treatment at this time; probable adjustment disorder, with mixed anxiety and depressed mood, resolving.

In January 2003, the veteran testified at a Travel Board hearing. She described the inservice sexual assault and rape. She stated that she did not tell anyone. She related that she was a good soldier thereafter, but had issues with drinking. In 1997, she related that she finally told someone and received some treatment. The representative clarified that the veteran was also seeking service connection for major depression and this may be the predominant diagnosis. The undersigned took note of the veteran's demeanor and her statements. She was credible in her presentation of her inservice experiences.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease

- 4



entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 3.303(d).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability. Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that chronic adjustment disorder has been added to the list of recognized disabilities in the rating for schedule disabilities. PTSD and major depressive disorder are also recognized disabilities in the rating for schedule disabilities.

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy." See 38 U.S.C.A. § 1154(b); 38

- 5 



C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Participation in combat, a determination that is to be made on a case by case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 3 8 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98. If, however, VA determines either that the veteran did not engage in combat with the enemy or that she did engage in combat, but that the alleged stressor is not combat related, then her lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborate her testimony or statements. See Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993). In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."

In this case, the veteran served during peacetime. She was not in combat. Her stressor has not been verified. The veteran has appealed the denial of service connection for PTSD. However, it is clear from the hearing that the issue before the Board is entitlement to service connection for a psychiatric disorder, regardless of diagnostic label. The assertion by the veteran is that she was a victim of an assault

-6

during service. This Veterans Law Judge had an opportunity to observe the veteran and finds that her assertions of an attack are credible. In March 2000, an examiner determined that the veteran had a major depressive disorder secondary to the assault. In a June 2001 medical report, it was determined that the veteran had a chronic adjustment reaction with anxiety and a depressed mood, again associated with the in-service assault.

In essence, the veteran has a variously diagnosed psychiatric disorder consisting of major depression and a chronic adjustment disorder due to an in-service event. Since, these are not diagnoses of PTSD, the fact that the in-service event is not confirmable is not relevant. Unlike PTSD, there is nothing in the law or regulations that require credible supporting evidence of the claimed in-service event (stressor). At this time, the veteran has presented credible and competent evidence of an inservice assault, evidence of current disability and competent evidence of a link between the two. Therefore, service connection is granted for major depression and chronic adjustment disorder with symptoms of PTSD.

ORDER

Service connection is granted for major depression and chronic adjustment disorder with symptoms of PTSD.

Veterans Law Judge,

- 7
- 
- 

